Citation Nr: 0718639	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-05 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 decision by the RO in New York, New 
York. 

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the Board is 
remanding the claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 
9 (Jan. 7, 2007) ("VA Manual").  In addition, an opinion by 
VA's Office of General Counsel (OGC) discussed the proper way 
of developing asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 
2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10 to 45 years or more between 
first exposure and development of disease.  VA Manual, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  VA 
Manual, paragraph 9(b) & (c).  Asbestos fibers also may 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Id. 
The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis or other asbestos-related disease 
requires a history of exposure and radiographic evidence of 
parenchymal disease.  Rating specialists must develop any 
evidence of asbestos exposure before, during, and after 
service.  A determination must be made as to whether there is 
a relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  M21-1, part VI, para. 7.21(d)(1). 

In this particular case at hand, records show the veteran 
served in the U. S. Navy from January 1946 to November 1947.  
While in the Navy, he served aboard the USS Fogg and USS 
Stormes.  The file does not contain evidence showing his 
military occupational specialty (MOS), including in terms of 
whether he was exposed to asbestos aboard ship or elsewhere.  
There also is no indication of this in his service medical 
records (SMRs) or of treatment for a pulmonary condition of 
any sort.  

VA outpatient treatment records dated from 1998 to 2004 
reflect continuous complaints of shortness of breath on 
exertion.  These records also reflect that the veteran had 
smoked three packs of cigarettes per day for over 40 years, 
until reportedly quitting in 1985.  As well, the records show 
a diagnosis of COPD.

The veteran was provided a VA compensation examination in 
February 2004.  He complained of a worsening of his 
respiratory disorder, which included dyspnea on exertion.  
The diagnosis was again COPD.

From the evidence of record, it is unclear whether the 
veteran was exposed to asbestos during service and, even if 
ultimately determined that he was, whether his COPD is 
related to that asbestos exposure or, instead, more likely 
the result of other unrelated factors - including, most 
notably, his history of chronic smoking since service.  The 
February 2004 VA compensation examiner did not give any 
comment concerning these dispositive issues, so further 
development of the claim is required.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006) (VA must obtain a 
medical opinion if needed to decide a claim).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Contact the National Personnel 
Records Center (NPRC), or other 
appropriate authority, to obtain any 
available evidence - personnel 
records, etc., indicating whether the 
veteran may have been exposed to 
asbestos during service, including in 
particular while stationed aboard the 
USS Fogg and USS Stormes.

2.  Schedule the veteran for a VA 
examination to obtain a medical opinion 
indicating the likelihood (very likely, 
as likely as not, or very unlikely) 
his COPD is consistent with exposure to 
asbestos during his military service 
or, instead, more likely the result of 
his history of chronic smoking since 
service for over 40 years.  The 
designated examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable.  And to 
facilitate making these important 
determinations, he/she should review 
the relevant evidence in the claims 
file, including a complete copy of this 
remand for the veteran's pertinent 
medical and other history.

3.  Then readjudicate the claim for 
service connection for COPD due to 
asbestos exposure in light of the 
additional evidence obtained.  If this 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
consideration. 

The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
KEITH ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


